In the Supreme Court of Georgia



                                    Decided:    February 1, 2016


  S16Y0317. IN THE MATTER OF MICHAEL ANTHONY EDDINGS.

      PER CURIAM.

      This disciplinary proceeding is before the Court on the Amended Report

and Recommendation of the Special Master, Katherine L. McArthur,

recommending that the Court accept the petition for voluntary discipline filed

by Michael Anthony Eddings (State Bar No. 238751), which was filed after the

State Bar filed a formal complaint, Eddings failed to answer the complaint, an

order of default was entered, and the default was opened by consent. Eddings

asks the Court to impose a public reprimand for his admitted violation of Bar

Rule 4.2 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d).

A violation of Rule 4.2 may be punished by disbarment. The State Bar filed a

response and recommends that the Court accept the petition and impose a public

reprimand.

      Eddings has been a member of the Bar since 2002. He admits that he was

held in contempt of court by the Superior Court of Muscogee County, Georgia,
for communicating with persons represented by legal counsel without the prior

consent of said counsel, and he admits that his conduct violated Rule 4.2. In

mitigation of discipline, Eddings asserts that he had no selfish or dishonest

motive and engaged in the communications on the eve of trial when an answer

for a plea recommendation deadline was imminent, and only after unsuccessful

attempts to contact the counsel of the represented individuals. He also states

that he has no prior discipline; that during this period he was under prolonged

extreme stress from his efforts to clear his name in the wake of a still pending

multi-year Bar disciplinary case also involving investigations by private

corporations and the FBI;1 that he cooperated fully with the disciplinary

authorities; that he submitted several letters of reference in support of his

petition; and that he has great remorse for his conduct and has apologized, both

publicly and privately. In aggravation of discipline, the special master noted a

pattern of misconduct, because the underlying motion for contempt includes as

an exhibit another order of contempt in a different criminal case where Eddings

talked to a co-defendant of his client without the prior knowledge and consent


      1
       It appeared that Eddings’s ex-wife admitted she had been “cooking
the books” at his law firm without Eddings’s knowledge.
                                       2
of the co-defendant’s counsel. But, the special master agreed with the State Bar

that the interests of the public and the Bar would be adequately served by

accepting Eddings’s petition.

      We have reviewed the record and agree that a public reprimand is the

appropriate sanction in this matter, and we therefore accept the petition for

voluntary discipline. Accordingly, the Court hereby orders that Eddings receive

a public reprimand in open court pursuant to Bar Rules 4-102 (b) (3) and 4-220

(c) for his admitted violation of Rule 4.2

      Petition for voluntary discipline accepted. Public reprimand. All the

Justices concur.




                                       3